Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A provisional election was made 05/03/2022 without traverse to prosecute the invention of Group I, directed to a system comprising absorbent articles and sensor classified in A61F13/42, claims 1-10 and 17-20.  
Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Claims 1-10 and 17-20 are pending in the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”).
In regards to claim 1, Etchells discloses a system (Fig. 10) comprising: an absorbent article (1000 that absorbs and contains bodily exudates (an absorbent article acting as a wound cover would absorb and contain bodily exudates Para. 136, 2); and an indication unit (1011) formed on or within the absorbent article (see Fig. 10) that generates an optical signal indicative of presence of the bodily exudates within the absorbent article (1016 becomes less opaque when contacting bodily exudates Para. 136, 2), the indication unit comprising:
 an optical property changing element (1016) that changes from having a first optical property (initial property before exposure Para. 136) to having a second optical property (less opaque Para. 136) in response to exposure to the bodily exudates (Para. 136, 82); and 
a visual modifying element (1017) proximate to the optical property changing element (1016 disposed on top of 1017 see Fig. 10) that provides a visual modification to the second optical property, resulting in the optical signal comprising a third optical property (color of 1017 shines through the less opaque 1016 combining to be a third optical property, Para. 64).

In regards to claim 2, Etchells discloses the system of claim 1, wherein the visual modifying element comprises a material overlapping the optical property changing element (Fig. 10, ele. 1016, 1017) that changes an appearance of the second optical property via a tinting and/or filtering effect (Para. 64, 125).
In regards to claim 3, Etchells discloses the system of claim 1, wherein the first optical property comprises a first color (Para. 125, first opaque) and the second optical property comprises a second color (Para. 125, less opaque), and wherein the visual modification comprises a change in an appearance of the second color (Para. 64, 125).
In regards to claim 4, Etchells discloses the system of claim 3, wherein the visual modification causes the second color to appear as a third color (Para. 64, 125).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”) as applied to claim 1 above, in view of U.S. Patent Publication 2017/0252225 to Arizti et al. (hereinafter “Arizti”).
In regards to claim 5, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system further comprising a sensor device that determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property. 
However, Arizti teaches a system further comprising a sensor device (102) that determines the presence of the bodily exudates (Para. 130) based on detection of the optical signal comprising the third optical property (Para. 130).
Etchells and Arizti are both considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Etchells to include an optical sensor as taught in Arizti to provide detection of intermediate colors hard to identify with human eyes (Para. 129).

In regards to claim 6, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the sensor device removably attaches to the absorbent article.
However, Arizti teaches a system wherein the sensor device removably attaches to the absorbent article (Para. 17, Fig. 5).

In regards to claim 7, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the sensor device further sends a notification to an external device only in response to the detection of the optical signal comprising the third optical property.
However, Arizti teaches a system wherein the sensor device (102) further sends a notification to an external device (Para. 133; detector device 100 contains sensor device 102, Para.126) only in response to the detection of the optical signal comprising the third optical property (Para. 126).

In regards to claim 10, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein an external server device, an external device, determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property.
However, Arizti teaches a system wherein an external server device, an external device (Para. 133), determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property (Para. 133).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”) as applied to claim 1 above, in view of U.S. Patent Publication 2020/0085990 to Gao et al. (hereinafter “Gao”).
In regards to claim 8 and 9, Etchells additionally discloses that the system determines the presence of the bodily exudates based on the optical signal comprising the third optical property (Para. 125).
The disclosure of Etchells differs from that of the instant application in that it does not disclose a system that determines the presence of bodily exudates based on a combination of optical signal comprising optical property and the defined visual mark, wherein the defined visual mark selected from a group consisting of: a pattern, a symbol, an image, a code, a watermark and combinations thereof.
However, Gao teaches a system that determines the presence of bodily exudates based on a combination of optical signal comprising optical property (activation of chemiluminescence, Para. 146) and a defined visual mark (910) the visual modifying element comprises a defined visual mark wherein the defined visual mark is a pattern (910, Para. 205).
Etchells and Gao are both considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual elements of Etchells to take the shape of a pattern as taught in Gao to allow coverage of a large portion of the surface while using less  material than complete, continuous treatment (Para. 205).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”), in view of U.S. Patent Publication 2017/0252225 to Arizti et al. (hereinafter “Arizti”) and further in view of U.S. Patent Publication 2020/0085990 to Gao et al. (hereinafter “Gao”).

In regards to claim 17, Etchells discloses a system comprising: an absorbent article configured to absorb and contain bodily exudates; an indication unit formed on or within the absorbent article, the indication unit (1015) comprising: 
an optical property changing element that changes (1016) from having a first optical property (Para. 125, first opaque) to having a second optical property (Para. 125, Second opaque) in response to exposure to the bodily exudates (Para. 136); 
and a visual modifying element (1017) proximate to the optical property changing element (Fig. 10).
The disclosure of Etchells differs from that of the instant application in that it does not disclose a sensor device that removably attaches to the absorbent article and detects presence of the bodily exudates in the absorbent article based on detection of a defined optical property that results from a combination of the second optical property and the defined visual mark.
However, Arizti teaches a system with a sensor device that removably attaches to the absorbent article (Para. 17, Fig. 5) and detects presence of the bodily exudates in the absorbent article based on detection of a defined optical property that results from a combination of the second optical property.
Etchells and Arizti are both considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Etchells to include an optical sensor as taught in Arizti to provide detection of intermediate colors hard to identify with human eyes (Para. 129).
The combination of Etchells and Arizti differs from the instant application in that it does not teach a defined visual mark or the detection of a defined optical property that results from a combination of a second optical property and the defined visual mark.
However, Gao teaches of a system comprising a defined visual mark (910 shapes, in a pattern Para. 205) and the detection of a defined optical property that results from a combination of a second optical property (activation of chemiluminescence, Para. 87) and the defined visual mark (the appearance of the luminescence in the set pattern indicated bodily exudates, Para. 87).
Etchells, Arizti, and Gao are all considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual elements of the combination of Etchells and Arizti to take the shape of a pattern as taught in Gao to allow coverage of a large portion of the surface while using less material than complete, continuous treatment (Para. 205).

In regards to claim 18, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the sensor device further sends a notification to an external device only in response to the detection of the defined optical property. 
However, Arizti teaches a system wherein the sensor device further sends a notification to an external device only in response to the detection of the defined optical property (Para. 126, 131-133).

In regards to claim 19, Etchells also discloses a system wherein the first optical property comprises a first color (Para. 125, first opaque) and the second optical property comprises a second color (Para. 125, second opaque), wherein the visual modifying element comprises a material that causes the second color to appear as a third color (Para. 125) and wherein the defined optical property comprises the third color (Para. 64, 125).
The disclosure of Etchells does not disclose the defined optical property to include a defined visual mark.
However, Gao teaches of a system wherein the defined optical property includes a defined visual mark (910 shapes, in a pattern, Para. 205).

In regards to claim 20, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the defined visual mark selected from a group consisting of: a pattern, a symbol, an image, a code, a watermark and combinations thereof.
However, Gao teaches a system that determines the presence of bodily exudates based on a combination of optical signal comprising optical property (activation of chemiluminescence, Para. 87) and a defined visual mark (910) the visual modifying element comprises a defined visual mark wherein the defined visual mark is a pattern (910, Para. 205).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781